


Exhibit 10.20

 

HEALTHDATAINSIGHTS INC.

 

AMENDED 2004 STOCK OPTION/STOCK ISSUANCE PLAN

 

ARTICLE ONE

 

GENERAL PROVISIONS

 

I.                                         PURPOSE OF THE PLAN

 

This Amended 2004 Stock Option/Stock Issuance Plan is intended to promote the
interests of HealthDataInsights Inc., a Nevada corporation, by providing
eligible persons in the Corporation’s employ or service with the opportunity to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for them to continue in such employ
or service.

 

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

 

II.                                  STRUCTURE OF THE PLAN

 

A.           The Plan shall be divided into two (2) separate equity programs:

 

(i)                                     the Option Grant Program under which
eligible persons may, at the discretion of the Plan Administrator, be granted
options to purchase shares of Common Stock, and

 

(ii)                                  the Stock Issuance Program under which
eligible persons may, at the discretion of the Plan Administrator, be issued
shares of Common Stock directly, either through the immediate purchase of such
shares or as a bonus for services rendered the Corporation (or any Parent or
Subsidiary).

 

B.             The provisions of Articles One and Four shall apply to both
equity programs under the Plan and shall accordingly govern the interests of all
persons under the Plan.

 

III.                              ADMINISTRATION OF THE PLAN

 

A.           The Plan shall be administered by the Board.  However, any or all
administrative functions otherwise exercisable by the Board may be delegated to
the Committee.  Members of the Committee shall serve for such period of time as
the Board may determine and shall be subject to removal by the Board at any
time.  The Board may also at any time terminate

 

--------------------------------------------------------------------------------


 

the functions of the Committee and reassume all powers and authority previously
delegated to the Committee.

 

B.             The Plan Administrator shall have full power and authority
(subject to the provisions of the Plan) to establish such rules and regulations
as it may deem appropriate for proper administration of the Plan and to make
such determinations under, and issue such interpretations of, the Plan and any
outstanding options or stock issuances thereunder as it may deem necessary or
advisable.  Decisions of the Plan Administrator shall be final and binding on
all parties who have an interest in the Plan or any option grant or stock
issuance thereunder.

 

IV.                                ELIGIBILITY

 

A.           The persons eligible to participate in the Plan are as follows:

 

(i)                                     Employees,

 

(ii)                                  non-employee members of the Board or the
non-employee members of the board of directors of any Parent or Subsidiary, and

 

(iii)                               consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

 

B.             The Plan Administrator shall have full authority to determine,
(i) with respect to the grants made under the Option Grant Program, which
eligible persons are to receive such grants, the time or times when those grants
are to be made, the number of shares to be covered by each such grant, the
status of the granted option as either an Incentive Option or a Non-Statutory
Option, the time or times when each option is to become exercisable, the vesting
schedule (if any) applicable to the option shares and the maximum term for which
the option is to remain outstanding, and (ii) with respect to stock issuances
made under the Stock Issuance Program, which eligible persons are to receive
such issuances, the time or times when those issuances are to be made, the
number of shares to be issued to each Participant, the vesting schedule (if any)
applicable to the issued shares and the consideration to be paid by the
Participant for such shares.

 

C.             The Plan Administrator shall have the absolute discretion either
to grant options in accordance with the Option Grant Program or to effect stock
issuances in accordance with the Stock Issuance Program.

 

V.                                    STOCK SUBJECT TO THE PLAN

 

A.           The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock.  The maximum number of shares of Common
Stock which may be issued over the term of the Plan shall not exceed four
million three hundred fifty thousand (4,350,000) shares.

 

2

--------------------------------------------------------------------------------


 

B.             Shares of Common Stock subject to outstanding options shall be
available for subsequent issuance under the Plan to the extent (i) the options
expire or terminate for any reason prior to exercise in full or (ii) the options
are cancelled in accordance with the cancellation-regrant provisions of
Article Two.  Unvested shares issued under the Plan and subsequently repurchased
by the Corporation, at a price per share not greater than the option exercise or
direct issue price paid per share, pursuant to the Corporation’s repurchase
rights under the Plan shall be added back to the number of shares of Common
Stock reserved for issuance under the Plan and shall accordingly be available
for reissuance through one or more subsequent option grants or direct stock
issuances under the Plan.

 

C.             Should any change be made to the Common Stock by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, appropriate adjustments
shall be made to (i) the maximum number and/or class of securities issuable
under the Plan and (ii) the number and/or class of securities and the exercise
price per share in effect under each outstanding option in order to prevent the
dilution or enlargement of benefits thereunder.  The adjustments determined by
the Plan Administrator shall be final, binding and conclusive.  In no event
shall any such adjustments be made in connection with the conversion of one or
more outstanding shares of the Corporation’s preferred stock into shares of
Common Stock.

 

3

--------------------------------------------------------------------------------


 

ARTICLE TWO

 

OPTION GRANT PROGRAM

 

I.                                         OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below.  Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A.                                   Exercise Price.

 

1.                                       The exercise price per share shall be
fixed by the Plan Administrator in accordance with the following provisions:

 

(i)                                     The exercise price per share shall not
be less than the Fair Market Value per share of Common Stock on the option grant
date.

 

(ii)                                  If the person to whom the option is
granted is a 10% Stockholder, then the exercise price per share shall not be
less than one hundred ten percent (110%) of the Fair Market Value per share of
Common Stock on the option grant date.

 

2.                                       The exercise price shall become
immediately due upon exercise of the option and shall, subject to the provisions
of Section I of Article Four and the documents evidencing the option, be payable
in cash or check made payable to the Corporation.  Should the Common Stock be
registered under Section 12 of the 1934 Act at the time the option is exercised,
then the exercise price may also be paid as follows:

 

(i)                                     in shares of Common Stock held for the
requisite period necessary to avoid a charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date, or

 

(ii)                                  to the extent the option is exercised for
vested shares, through a special sale and remittance procedure pursuant to which
the Optionee shall concurrently provide irrevocable instructions (A) to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares plus all applicable income and
employment taxes required to be withheld by the Corporation by reason of such
exercise and (B) to the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm in order to complete the sale.

 

4

--------------------------------------------------------------------------------


 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

B.                                     Exercise and Term of Options.  Each
option shall be exercisable at such time or times, during such period and for
such number of shares as shall be determined by the Plan Administrator and set
forth in the documents evidencing the option grant.  However, no option shall
have a term in excess of ten (10) years measured from the option grant date.

 

C.                                     Effect of Termination of Service.

 

1.                                       The following provisions shall govern
the exercise of any options held by the Optionee at the time of cessation of
Service or death:

 

(i)                                     Should the Optionee cease to remain in
Service for any reason other than death, Disability or Misconduct, then the
Optionee shall have a period of three (3) months following the date of such
cessation of Service during which to exercise each outstanding option held by
such Optionee.

 

(ii)                                  Should Optionee’s Service terminate by
reason of Disability, then the Optionee shall have a period of twelve (12)
months following the date of such cessation of Service during which to exercise
each outstanding option held by such Optionee.

 

(iii)                               If the Optionee dies while holding an
outstanding option, then the personal representative of his or her estate or the
person or persons to whom the option is transferred pursuant to the Optionee’s
will or the laws of inheritance or the Optionee’s designated beneficiary or
beneficiaries of that option shall have a twelve (12)-month period following the
date of the Optionee’s death to exercise such option.

 

(iv)                              Under no circumstances, however, shall any
such option be exercisable after the specified expiration of the option term.

 

(v)                                 During the applicable post-Service exercise
period, the option may not be exercised in the aggregate for more than the
number of vested shares for which the option is exercisable on the date of the
Optionee’s cessation of Service.  Upon the expiration of the applicable exercise
period or (if earlier) upon the expiration of the option term, the option shall
terminate and cease to be outstanding for any vested shares for which the option
has not been exercised.  However, the option shall, immediately upon the
Optionee’s cessation of Service, terminate and cease to be outstanding with
respect to any and all option shares for which the option is not otherwise at
the time exercisable or in which the Optionee is not otherwise at that time
vested.

 

5

--------------------------------------------------------------------------------


 

(vi)                              Should Optionee’s Service be terminated for
Misconduct or should Optionee otherwise engage in Misconduct while holding one
or more outstanding options under the Plan, then all those options shall
terminate immediately and cease to remain outstanding.

 

2.                                       The Plan Administrator shall have the
discretion, exercisable either at the time an option is granted or at any time
while the option remains outstanding, to:

 

(i)                                     extend the period of time for which the
option is to remain exercisable following Optionee’s cessation of Service or
death from the limited period otherwise in effect for that option to such
greater period of time as the Plan Administrator shall deem appropriate, but in
no event beyond the expiration of the option term, and/or

 

(ii)                                  permit the option to be exercised, during
the applicable post-Service exercise period, not only with respect to the number
of vested shares of Common Stock for which such option is exercisable at the
time of the Optionee’s cessation of Service but also with respect to one or more
additional installments in which the Optionee would have vested under the option
had the Optionee continued in Service.

 

D.                                    Stockholder Rights.  The holder of an
option shall have no stockholder rights with respect to the shares subject to
the option until such person shall have exercised the option, paid the exercise
price and become the recordholder of the purchased shares.

 

E.                                      Unvested Shares.  The Plan Administrator
shall have the discretion to grant options which are exercisable for unvested
shares of Common Stock.  Should the Optionee cease Service while holding such
unvested shares, the Corporation shall have the right to repurchase any or all
of those unvested shares at a price per share equal to the lower of (i) the
exercise price paid per share or (ii) the Fair Market Value per share of Common
Stock at the time of repurchase.  The terms upon which such repurchase right
shall be exercisable (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased shares) shall be established by
the Plan Administrator and set forth in the document evidencing such repurchase
right.  The Plan Administrator may not impose a vesting schedule upon any option
grant or the shares of Common Stock subject to that option which is more
restrictive than twenty percent (20%) per year vesting, with the initial vesting
to occur not later than one (1) year after the option grant date.  However, such
limitation shall not be applicable to any option grants made to individuals who
are officers of the Corporation, non-employee Board members or independent
consultants.

 

F.                                      First Refusal Rights.  Until such time
as the Common Stock is first registered under Section 12 of the 1934 Act, the
Corporation shall have the right of first refusal with respect to any proposed
disposition by the Optionee (or any successor in interest) of any shares of
Common Stock issued under the Plan.  Such right of first refusal shall be
exercisable in accordance with the terms established by the Plan Administrator
and set forth in the document evidencing such right.

 

6

--------------------------------------------------------------------------------


 

G.                                     Limited Transferability of Options.  An
Incentive Stock Option shall be exercisable only by the Optionee during his or
her lifetime and shall not be assignable or transferable other than by will or
by the laws of inheritance following the Optionee’s death. A Non-Statutory
Option may be assigned in whole or in part during the Optionee’s lifetime to one
or more members of the Optionee’s family or to a trust established exclusively
for one or more such family members or to Optionee’s former spouse, to the
extent such assignment is in connection with the Optionee’s estate plan or
pursuant to a domestic relations order.  The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
Non-Statutory Option pursuant to the assignment. The terms applicable to the
assigned portion shall be the same as those in effect for the option immediately
prior to such assignment and shall be set forth in such documents issued to the
assignee as the Plan Administrator may deem appropriate.  Notwithstanding the
foregoing, the Optionee may also designate one or more persons as the
beneficiary or beneficiaries of his or her outstanding options under the Plan,
and those options shall, in accordance with such designation, automatically be
transferred to such beneficiary or beneficiaries upon the Optionee’s death while
holding those options.  Such beneficiary or beneficiaries shall take the
transferred options subject to all the terms and conditions of the applicable
agreement evidencing each such transferred option, including (without
limitation) the limited time period during which the option may be exercised
following the Optionee’s death.

 

II.                                     INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Four shall be applicable to Incentive Options.  Options which are
specifically designated as Non-Statutory Options shall not be subject to the
terms of this Section II.

 

A.           Eligibility.  Incentive Options may only be granted to Employees.

 

B.             Exercise Price.  The exercise price per share shall not be less
than one hundred percent (100%) of the Fair Market Value per share of Common
Stock on the option grant date.

 

C.             Dollar Limitation.  The aggregate Fair Market Value of the shares
of Common Stock (determined as of the respective date or dates of grant) for
which one or more options granted to any Employee under the Plan (or any other
option plan of the Corporation or any Parent or Subsidiary) may for the first
time become exercisable as Incentive Options during any one (1) calendar year
shall not exceed the sum of One Hundred Thousand Dollars ($100,000).  To the
extent the Employee holds two (2) or more such options which become exercisable
for the first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

 

D.            10% Stockholder.  If any Employee to whom an Incentive Option is
granted is a 10% Stockholder, then the option term shall not exceed five
(5) years measured from the option grant date.

 

7

--------------------------------------------------------------------------------


 

III.                               CHANGE IN CONTROL

 

A.           The shares subject to each option outstanding under the Plan at the
time of a Change in Control shall automatically vest in full so that each such
option shall, immediately prior to the effective date of the Change in Control,
become exercisable for all of the shares of Common Stock at the time subject to
that option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock.  However, the shares subject to an outstanding option
shall not vest on such an accelerated basis if and to the extent:  (i) such
option is assumed by the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the terms of the Change in
Control transaction and any repurchase rights of the Corporation with respect to
the unvested option shares are concurrently assigned to such successor
corporation (or parent thereof) or otherwise continued in effect or (ii) such
option is to be replaced with a cash incentive program of the Corporation or any
successor corporation which preserves the spread existing on the unvested option
shares at the time of the Change in Control and provides for subsequent payout
of that spread in accordance with the same vesting schedule applicable to those
unvested option shares or (iii) the acceleration of such option is subject to
other limitations imposed by the Plan Administrator at the time of the option
grant.

 

B.             All outstanding repurchase rights shall also terminate
automatically, and the shares of Common Stock subject to those terminated rights
shall immediately vest in full, in the event of any Change in Control, except to
the extent: (i) those repurchase rights are assigned to the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction or (ii) such
accelerated vesting is precluded by other limitations imposed by the Plan
Administrator at the time the repurchase right is issued.

 

C.             Immediately following the consummation of the Change in Control,
all outstanding options shall terminate and cease to be outstanding, except to
the extent assumed by the successor corporation (or parent thereof) or otherwise
continued in effect pursuant to the terms of the Change in Control transaction.

 

D.            Each option which is assumed in connection with a Change in
Control or otherwise continued in effect shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to the Optionee in consummation of
such Change in Control, had the option been exercised immediately prior to such
Change in Control.  Appropriate adjustments shall also be made to (i) the number
and class of securities available for issuance under the Plan following the
consummation of such Change in Control and (ii) the exercise price payable per
share under each outstanding option, provided the aggregate exercise price
payable for such securities shall remain the same.  To the extent the actual
holders of the Corporation’s outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption of the outstanding options
under this Plan, substitute one or more shares of its own common stock with a
fair market value equivalent to the cash consideration paid per share of Common
Stock in such Change in Control.

 

8

--------------------------------------------------------------------------------


 

E.              The Plan Administrator shall have the discretion, exercisable
either at the time the option is granted or at any time while the option remains
outstanding, to structure one or more options so that those options shall
automatically accelerate and vest in full (and any repurchase rights of the
Corporation with respect to the unvested shares subject to those options shall
immediately terminate) upon the occurrence of a Change in Control, whether or
not those options are to be assumed in the Change in Control or otherwise
continued in effect.

 

F.              The Plan Administrator shall also have full power and authority,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to structure such option so that the shares subject
to that option will automatically vest on an accelerated basis should the
Optionee’s Service terminate by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of any Change in Control in which the option is assumed or otherwise
continued in effect and the repurchase rights applicable to those shares do not
otherwise terminate.  Any option so accelerated shall remain exercisable for the
fully-vested option shares until the expiration or sooner termination of the
option term.  In addition, the Plan Administrator may provide that one or more
of the Corporation’s outstanding repurchase rights with respect to shares held
by the Optionee at the time of such Involuntary Termination shall immediately
terminate on an accelerated basis, and the shares subject to those terminated
rights shall accordingly vest at that time.

 

G.             The portion of any Incentive Option accelerated in connection
with a Change in Control shall remain exercisable as an Incentive Option only to
the extent the applicable One Hundred Thousand Dollar ($100,000) limitation is
not exceeded.  To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.

 

H.            The grant of options under the Plan shall in no way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

 

IV.                              CANCELLATION AND REGRANT OF OPTIONS

 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Plan and to grant in substitution
therefor new options covering the same or different number of shares of Common
Stock but with an exercise price per share based on the Fair Market Value per
share of Common Stock on the new option grant date.

 

9

--------------------------------------------------------------------------------

 

ARTICLE THREE

 

STOCK ISSUANCE PROGRAM

 

I.                                         STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants.  Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.

 

A.                                   Purchase Price.

 

1.                                       The purchase price per share shall be
fixed by the Plan Administrator but shall not be less than one hundred percent
(100%) of the Fair Market Value per share of Common Stock on the issue date. 
However, the purchase price per share of Common Stock issued to a 10%
Stockholder shall not be less than one hundred and ten percent (110%) of such
Fair Market Value.

 

2.                                       Subject to the provisions of Section I
of Article Four, shares of Common Stock may be issued under the Stock Issuance
Program for any of the following items of consideration which the Plan
Administrator may deem appropriate in each individual instance:

 

(i)                                     cash or check made payable to the
Corporation, or

 

(ii)                                  past services rendered to the Corporation
(or any Parent or Subsidiary).

 

B.                                     Vesting Provisions.

 

1.                                       Shares of Common Stock issued under the
Stock Issuance Program may, at the recommendation of the Plan Administrator and
upon approval of the Board, be fully and immediately vested upon issuance or may
vest in one or more installments over the Participant’s period of Service or
upon attainment of specified performance objectives.  However, the Plan
Administrator may not impose a vesting schedule upon any stock issuance effected
under the Stock Issuance Program which is more restrictive than twenty percent
(20%) per year vesting, with initial vesting to occur not later than one
(1) year after the issuance date, and, unless otherwise approved by the Board,
the vesting schedule shall be twenty-five percent (25%) after twelve months,
with the remaining vesting monthly over the next thirty-six (36) months.  Such
limitation shall not apply to any Common Stock issuances made to the officers of
the Corporation, non-employee Board members or independent consultants.

 

2.                                       Any new, substituted or additional
securities or other property (including money paid other than as a regular cash
dividend) which the Participant may have the right to receive with respect to
the Participant’s unvested shares of Common Stock by reason of

 

10

--------------------------------------------------------------------------------


 

any stock dividend, stock split, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration shall be issued subject
to (i) the same vesting requirements applicable to the Participant’s unvested
shares of Common Stock and (ii) such escrow arrangements as the Plan
Administrator shall deem appropriate.

 

3.                                       The Participant shall have full
stockholder rights with respect to any shares of Common Stock issued to the
Participant under the Stock Issuance Program, whether or not the Participant’s
interest in those shares is vested.  Accordingly, the Participant shall have the
right to vote such shares and to receive any regular cash dividends paid on such
shares.

 

4.                                       Should the Participant cease to remain
in Service while holding one or more unvested shares of Common Stock issued
under the Stock Issuance Program or should the performance objectives not be
attained with respect to one or more such unvested shares of Common Stock, then
those shares shall be immediately surrendered to the Corporation for
cancellation, and the Participant shall have no further stockholder rights with
respect to those shares.  To the extent the surrendered shares were previously
issued to the Participant for consideration paid in cash or cash equivalent
(including the Participant’s purchase-money indebtedness), the Corporation shall
repay to the Participant the lower of (i) the cash consideration paid for the
surrendered shares or (ii) the Fair Market Value of those shares at the time of
cancellation and shall cancel the unpaid principal balance of any outstanding
purchase-money note of the Participant attributable to such surrendered shares
by the applicable clause (i) or (ii) amount.

 

5.                                       The Plan Administrator may in its
discretion waive the surrender and cancellation of one or more unvested shares
of Common Stock (or other assets attributable thereto) which would otherwise
occur upon the non-completion of the vesting schedule applicable to those
shares.  Such waiver shall result in the immediate vesting of the Participant’s
interest in the shares of Common Stock as to which the waiver applies.  Such
waiver may be effected at any time, whether before or after the Participant’s
cessation of Service or the attainment or non-attainment of the applicable
performance objectives.

 

C.                                     First Refusal Rights.  Until such time as
the Common Stock is first registered under Section 12 of the 1934 Act, the
Corporation shall have the right of first refusal with respect to any proposed
disposition by the Participant (or any successor in interest) of any shares of
Common Stock issued under the Stock Issuance Program.  Such right of first
refusal shall be exercisable in accordance with the terms established by the
Plan Administrator and set forth in the document evidencing such right.

 

II.                                   CHANGE IN CONTROL

 

A.                                   Upon the occurrence of a Change in Control,
all outstanding repurchase rights under the Stock Issuance Program shall
terminate automatically, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, except to the

 

11

--------------------------------------------------------------------------------


 

extent: (i) those repurchase rights are assigned to the successor corporation
(or parent thereof) or otherwise continued in full force and effect pursuant to
the terms of the Change in Control transaction or (ii) such accelerated vesting
is precluded by other limitations imposed by the Plan Administrator at the time
the repurchase right is issued.

 

B.                                     The Plan Administrator shall have the
discretionary authority, exercisable either at the time the unvested shares are
issued or any time while the Corporation’s repurchase rights with respect to
those shares remain outstanding, to provide that those rights shall
automatically terminate on an accelerated basis, and the shares of Common Stock
subject to those terminated rights shall immediately vest, in the event the
Participant’s Service should subsequently terminate by reason of an Involuntary
Termination within a designated period (not to exceed eighteen (18) months)
following the effective date of any Change in Control in which those repurchase
rights are assigned to the successor corporation (or parent thereof) or
otherwise continued in full force and effect.

 

III.                              SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

12

--------------------------------------------------------------------------------


 

ARTICLE FOUR

 

MISCELLANEOUS

 

I.                                         FINANCING

 

The Plan Administrator may permit any Optionee or Participant to pay the option
exercise price under the Option Grant Program or the purchase price for shares
issued under the Stock Issuance Program by delivering a full-recourse, interest
bearing promissory note payable in one or more installments and secured by the
purchased shares.  In no event, however, may the maximum credit available to the
Optionee or Participant exceed the sum of (i) the aggregate option exercise
price or purchase price payable for the purchased shares (less the par value of
those shares) plus (ii) any applicable income and employment tax liability
incurred by the Optionee or the Participant in connection with the option
exercise or share purchase.

 

II.                                    EFFECTIVE DATE AND TERM OF PLAN

 

A.           The Plan shall become effective when adopted by the Board, but no
option granted under the Plan may be exercised, and no shares shall be issued
under the Plan, until the Plan is approved by the Corporation’s stockholders. 
If such stockholder approval is not obtained within twelve (12) months after the
date of the Board’s adoption of the Plan, then all options previously granted
under the Plan shall terminate and cease to be outstanding, and no further
options shall be granted and no shares shall be issued under the Plan.  Subject
to such limitation, the Plan Administrator may grant options and issue shares
under the Plan at any time after the effective date of the Plan and before the
date fixed herein for termination of the Plan.

 

B.             The Plan shall terminate upon the earliest of (i) the expiration
of the ten (10)-year period measured from the date the Plan is adopted by the
Board, (ii) the date on which all shares available for issuance under the Plan
shall have been issued as vested shares or (iii) the termination of all
outstanding options in connection with a Change in Control.  All options and
unvested stock issuances outstanding at the time of a clause (i) termination
event shall continue to have full force and effect in accordance with the
provisions of the documents evidencing those options or issuances.

 

III.                                AMENDMENT OF THE PLAN

 

A.           The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or all respects.  However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
options or unvested stock issuances at the time outstanding under the Plan
unless the Optionee or the Participant consents to such amendment or
modification.  In addition, certain amendments may require stockholder approval
pursuant to applicable laws and regulations.

 

13

--------------------------------------------------------------------------------


 

B.             Options may be granted under the Option Grant Program and shares
may be issued under the Stock Issuance Program which are in each instance in
excess of the number of shares of Common Stock then available for issuance under
the Plan, provided any excess shares actually issued under those programs shall
be held in escrow until there is obtained stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock available for
issuance under the Plan.  If such stockholder approval is not obtained within
twelve (12) months after the date the first such excess grants or issuances are
made, then (i) any unexercised options granted on the basis of such excess
shares shall terminate and cease to be outstanding and (ii) the Corporation
shall promptly refund to the Optionees and the Participants the exercise or
purchase price paid for any excess shares issued under the Plan and held in
escrow, together with interest (at the applicable Short Term Federal Rate) for
the period the shares were held in escrow, and such shares shall thereupon be
automatically cancelled and cease to be outstanding.

 

IV.                                USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

V.                                    WITHHOLDING

 

The Corporation’s obligation to deliver shares of Common Stock upon the exercise
of any options granted under the Plan or upon the issuance or vesting of any
shares issued under the Plan shall be subject to the satisfaction of all
applicable income and employment tax withholding requirements.

 

VI.                                REGULATORY APPROVALS

 

The implementation of the Plan, the granting of any options under the Plan and
the issuance of any shares of Common Stock (i) upon the exercise of any option
or (ii) under the Stock Issuance Program shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the options granted under it and the shares
of Common Stock issued pursuant to it.

 

VII.                            NO EMPLOYMENT OR SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

14

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.                                   Board shall mean the Corporation’s Board of
Directors.

 

B.                                     Change in Control shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

 

(i)                                     a stockholder-approved merger or
consolidation in which securities possessing more than fifty percent (50%) of
the total combined voting power of the Corporation’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction, or

 

(ii)                                  a stockholder-approved sale, transfer or
other disposition of all or substantially all of the Corporation’s assets in
complete liquidation or dissolution of the Corporation, or

 

(iii)                               the acquisition, directly or indirectly, by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation), of beneficial ownership (within the meaning of
Rule 13-d3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s stockholders.

 

In no event shall any public offering of the Corporation’s securities be deemed
to constitute a Change in Control.

 

C.                                     Code shall mean the Internal Revenue Code
of 1986, as amended.

 

D.                                    Committee shall mean a committee of one
(1) or more Board members appointed by the Board to exercise one or more
administrative functions under the Plan.

 

E.                                      Common Stock shall mean the
Corporation’s common stock.

 

F.                                      Corporation shall mean
HealthDataInsights Inc., a Nevada corporation, and any successor corporation to
all or substantially all of the assets or voting stock of HealthDataInsights
Inc. which shall by appropriate action adopt the Plan.

 

G.                                     Disability shall mean the inability of
the Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment and shall be
determined by the Plan Administrator on the basis of such medical evidence as
the Plan Administrator deems warranted under the circumstances.

 

A-1

--------------------------------------------------------------------------------


 

H.                                    Employee shall mean an individual who is
in the employ of the Corporation (or any Parent or Subsidiary), subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.

 

I.                                         Exercise Date shall mean the date on
which the Corporation shall have received written notice of the option exercise.

 

J.                                        Fair Market Value per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                                     If the Common Stock is at the time
traded on the Nasdaq National Market, then the Fair Market Value shall be the
closing selling price per share of Common Stock on the date in question, as such
price is reported by the National Association of Securities Dealers on the
Nasdaq National Market and published in The Wall Street Journal.  If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any Stock Exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange and published in The Wall Street Journal.  If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(iii)                               If the Common Stock is at the time neither
listed on any Stock Exchange nor traded on the Nasdaq National Market, then the
Fair Market Value shall be determined by the Plan Administrator after taking
into account such factors as the Plan Administrator shall deem appropriate.

 

K.                                    Incentive Option shall mean an option
which satisfies the requirements of Code Section 422.

 

L.                                      Involuntary Termination shall mean the
termination of the Service of any individual which occurs by reason of:

 

(i)                                     such individual’s involuntary dismissal
or discharge by the Corporation for reasons other than Misconduct, or

 

(ii)                                  such individual’s voluntary resignation
following (A) a change in his or her position with the Corporation which
materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in his or her level of
compensation (including base

 

A-2

--------------------------------------------------------------------------------


 

salary, fringe benefits and target bonus under any corporate-performance based
bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual’s place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected
without the individual’s consent.

 

M.                                 Misconduct shall mean the commission of any
act of fraud, embezzlement or dishonesty by the Optionee or Participant, any
unauthorized use or disclosure by such person of confidential information or
trade secrets of the Corporation (or any Parent or Subsidiary), or any other
intentional misconduct by such person adversely affecting the business or
affairs of the Corporation (or any Parent or Subsidiary) in a material manner. 
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss any
Optionee, Participant or other person in the Service of the Corporation (or any
Parent or Subsidiary) for any other acts or omissions, but such other acts or
omissions shall not be deemed, for purposes of the Plan, to constitute grounds
for termination for Misconduct.

 

N.                                    1934 Act shall mean the Securities
Exchange Act of 1934, as amended.

 

O.                                    Non-Statutory Option shall mean an option
not intended to satisfy the requirements of Code Section 422.

 

P.                                      Option Grant Program shall mean the
option grant program in effect under the Plan.

 

Q.                                    Optionee shall mean any person to whom an
option is granted under the Plan.

 

R.                                     Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

S.                                      Participant shall mean any person who is
issued shares of Common Stock under the Stock Issuance Program.

 

T.                                     Plan shall mean the Corporation’s 2004
Stock Option/Stock Issuance Plan, as set forth in this document.

 

U.                                    Plan Administrator shall mean either the
Board or the Committee acting in its capacity as administrator of the Plan.

 

A-3

--------------------------------------------------------------------------------


 

V.                                     Service shall mean the provision of
services to the Corporation (or any Parent or Subsidiary) by a person in the
capacity of an Employee, a non-employee member of the board of directors or a
consultant or independent advisor, except to the extent otherwise specifically
provided in the documents evidencing the option grant.

 

W.                                Stock Exchange shall mean either the American
Stock Exchange or the New York Stock Exchange.

 

X.                                    Stock Issuance Agreement shall mean the
agreement entered into by the Corporation and the Participant at the time of
issuance of shares of Common Stock under the Stock Issuance Program.

 

Y.                                     Stock Issuance Program shall mean the
stock issuance program in effect under the Plan.

 

Z.                                     Subsidiary shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

AA.                    10% Stockholder shall mean the owner of stock (as
determined under Code Section 424(d)) possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Corporation (or
any Parent or Subsidiary).

 

A-4

--------------------------------------------------------------------------------
